DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 12 and 13 are objected to because of the following informalities:  the preamble uses the term “dick array”, which should instead be “disk array”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsushita (US 2016/0196075).
Consider claim 1, Matsushita discloses a method for managing a disk array, comprising: determining, from one or more disk arrays constructed based on a plurality of 5disks, a target disk array to be restriped, the target disk array being associated with a plurality of disk slices on different disks and including a stripe to be reconstructed, the stripe comprising a plurality of extents located in the plurality of disk slices; determining, from the plurality of disk slices, a first disk slice on which data migration is to be performed, a first extent of the plurality of extents being located in the 10first disk slice; allocating, on the plurality of disks, a second disk slice for storing data from the first disk slice; and reconstructing the stripe by migrating data from the first extent of the first disk slice into the second disk slice ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], the RAID system of Matsushita is broken up into raid groups, which have extents, which are made up of blocks (which can be grouped), that are a collection of pages which themselves are made of codewords. Based on an exhaustion risk, data can be migrated at the extent, block and page level to new memory locations, where the data is reconstructed.).
Consider claim 2, Matsushita discloses the method of claim 1, wherein determining the target disk array comprises: selecting, from the plurality of disks, a disk with a wear level exceeding a threshold wear level; and selecting, from the one or more disk arrays, a disk array constructed based on at 20least the disk as the target disk array ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], the use and concept of wear leveling is disclosed. Plus exhaustion risk/rebalancing is also related to wear leveling.).
Consider claim 3, Matsushita discloses the method of claim 1, wherein determining the target disk array comprises: selecting, from the plurality of disks, a disk with an input/output load level exceeding a threshold load levels; and  25selecting, from the one or more disk arrays, a disk array constructed based on at least the disk as the target disk array ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], load is a factor used to determine migration.).
Consider claim 4, Matsushita discloses the method of claim 2, wherein determining the first disk slice comprises: determining, from the plurality of disk slices, a disk slice located on the disk as the 30first disk slice ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231]).
Consider claim 5, Matsushita discloses the method of claim 1, wherein the first disk slice is located on a first disk of the plurality of disks, and allocating the second disk slice comprises: selecting, from the plurality of disks, a second disk different from the first disk; 5and allocating the second disk slice on the second disk ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231])
Consider claim 6, Matsushita discloses the method of claim 5, wherein the first disk has a first wear level, and selecting the second disk comprises:  10selecting, from the plurality of disks, the second disk with a second wear level below the first wear level ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], data is moved from high risk/load storage to low risk/load storage.).
Consider claim 7, Matsushita discloses the method of claim 5, wherein the first disk has a first input/output load level, and selecting the second disk comprises:  15selecting, from the plurality of disks, a second disk with a second input/output load level below the first input/output load level ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], data is moved from high risk/load storage to low risk/load storage.).
Consider claim 8, Matsushita discloses the method of claim 1, wherein migrating data from the first extent of the first disk slice into the second disk slice comprises:  20determining a first location of a first extent in the first disk slice; determining, based on the first location, a second location in the second disk slice for storing data from the first extent; and migrating the data from the first location in the first disk slice to the second location in the second disk slice ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231]).
Consider claim 9, Matsushita discloses the method of claim 1, further comprising: obtaining metadata of the target disk array, the metadata indicating that the target disk array is associated with the plurality of disk slices; and in response to the second disk slice being allocated, updating the metadata to 30indicate that the target disk array is associated with the second disk slice  ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], there are various metadata tables that track system data and this information is updated upon migrations of data.).
Consider claim 10, Matsushita discloses the method of claim 9, further comprising: in response to completion of the reconstruction of the stripe, updating the metadata to indicate that the target disk ([0008], [0009], [0066], [0069], [0071]-[0079], [0094], [0110], [0111], [0149], [0230], [0231], there are various metadata tables that track system data and this information is updated upon migrations of data.).
Claims 10-21 are directed to the same subject matter as claims 1-10 above and are rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136